                                           Case 4:20-cv-06055-JST Document 8 Filed 10/23/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TROY C. SANDERS,                                  Case No. 20-cv-06055-JST
                                                        Petitioner,
                                   8
                                                                                           ORDER OF DISMISSAL
                                                 v.
                                   9

                                  10     KELLY SANTORO,
                                                        Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On August 28, 2020, Petitioner filed this pro se petition for a writ of habeas corpus. ECF

                                  14   No. 1. That same day, the Court informed Petitioner that this action was deficient because he had

                                  15   not signed the petition as required by the Federal Rules of Civil Procedure. ECF No. 2. Plaintiff

                                  16   was instructed to submit a signed petition on the proper form within twenty-eight days of the date

                                  17   of the order, or this action would be dismissed. ECF No. 3. The Court provided Petitioner with a

                                  18   copy of the unsigned petition and a post-paid return envelope. ECF No. 3. The deadline has

                                  19   passed, and Petitioner has not submitted a signed petition on the proper form. The Court therefore

                                  20   DISMISSES this action without prejudice. Because this dismissal is without prejudice, Petitioner

                                  21   may move to reopen the action. If Petitioner seeks to reopen this action, he must file a motion in

                                  22   this action, requesting leave to reopen this action and accompanied by a signed petition on the

                                  23   proper form. The Clerk shall enter judgment and close the file.

                                  24          IT IS SO ORDERED.

                                  25   Dated: October 23, 2020
                                                                                       ______________________________________
                                  26
                                                                                                     JON S. TIGAR
                                  27                                                           United States District Judge

                                  28
